 



Exhibit 10.2
CONFIDENTIAL TREATMENT REQUESTED
WITH RESPECT TO CERTAIN PORTIONS HEREOF
DENOTED WITH “***”
(SHELL CHEMICALS LOGO) [h35908h3590801.gif]
Contract ID AM05-00141
SALES CONTRACT
April 25, 2006
This Sales Contract (“Contract”) is entered into by and between SHELL CHEMICAL
LP, with a place of business at One Shell Plaza, P.O. Box 2463, Houston, Texas,
77252-2463, Facsimile no. (713) 241-6465 (“Seller”), and KRATON Polymers U.S.
LLC with a place of business at 15710 John F. Kennedy Boulevard, Suite 300,
Houston, Texas 77032, Facsimile no. 281-504-4769 (“Buyer”). For the purposes of
this Contract, “Party” shall mean either Seller or Buyer individually and
“Parties” shall mean Seller and Buyer collectively. Further, the term
“Affiliate” shall mean a company which directly, or indirectly through one or
more intermediaries, controls, or is controlled by, or is under common control
with a Party. For this purpose control means the direct or indirect ownership of
in aggregate fifty per cent or more of voting capital.
ARTICLE 1: Evergreen Contract and Termination
1.1 This Contract shall be in effect for an initial term from May 1, 2006
(“Effective Date”) through April 30, 2009 (“Initial Term”), but shall continue
thereafter in full force and effect for additional terms of twelve (12) months
each, subject to termination effective at the end of the Initial Term or any
subsequent renewal term by either Party by giving the other at least twelve
(12) months prior written notice of termination or as otherwise permitted by
this Contract. The continuing renewal of this Contract on one-year terms after
the Initial Term is referred to as “Evergreen Status.” Notwithstanding the
foregoing, this Contract is subject to earlier termination pursuant to the
provision below and to other provisions of this Contract.
1.2 This Contract may be terminated immediately by a Party (without prejudice to
its other rights and remedies) if the other Party (i) becomes insolvent, makes
an assignment for the benefit of its creditors, or is placed in receivership,
administration, liquidation, or bankruptcy; or (ii) is in breach of any term of
this Contract and fails to remedy such breach within thirty (30) calendar days
after its receipt of written notice of such breach from the non-breaching Party.
Seller may also terminate this Contract on thirty (30) calendar days written
notice if Seller is prevented by law, regulation or governmental action from
increasing or continuing any price in accordance with the provisions of this
Contract.
ARTICLE 2: Product
“Product” shall mean 1,3 Butadiene. The specifications applicable to Product
supplied from Seller owned facilities and non-Seller owned facilities under this
Contract are provided in Attachment 1A (“Specifications of Product supplied from
Seller owned facilities”) and Attachment 1B (“Specifications of Product supplied
from non-Seller owned facilities”)

1



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED
WITH RESPECT TO CERTAIN PORTIONS HEREOF
DENOTED WITH “***”
respectively, and are only applicable at time of loading the barge or rail car
at Seller’s facility or mutually agreed alternate facility and are made part of
the Contract.
ARTICLE 3: Quantity and Quantity Limitations
3.1 During the term of this Contract, Seller will sell and Buyer will purchase
[***] [Confidential Treatment Requested] of Buyer’s requirements for Product at
its Belpre, OH plant (the “Facility”) subject to the following minimum and
maximum volumes which are defined as [***] [Confidential Treatment Requested] of
the Volume Target Nomination (“Volume Maximum”) and minus [***] [Confidential
Treatment Requested] of the Volume Target Nomination (“Volume Minimum”), and
further subject to the nomination and ratability provisions set forth below.

                                          Evergreen                     Status
May 1 –     May 1 –   January 1 –   January 1-   January 1 –   April 30 (12
Volume   December 31,   December 31,   December 31,   April 30,   month Period  
2006   2007   2008   2009   periods)*                       Volume Target
Nomination
(pounds)   [***]
[Confidential
Treatment
Requested] lbs.   [***]
[Confidential
Treatment
Requested] lbs.   [***]
[Confidential
Treatment
Requested] lbs.   [***]
[Confidential
Treatment
Requested] lbs.   **See below

 

*   If in Evergreen Status, the Volume Period would be May 1 through April 30
for each twelve (12) month period.   **   The Volume Target Nomination for each
twelve-month period while on Evergreen Status shall be the Volume Target
Nomination for January 1 – December 31, 2008 unless modified by Section 3.3
below or otherwise agreed by the Parties in writing.

3.2 Volume Nominations for Volume Periods: Buyer’s volume nomination for the
initial Volume Period (May 1 – December 31, 2006) is [***] [Confidential
Treatment Requested] pounds. For each Volume Period that commences after 2006,
Buyer shall provide Seller with its nomination for Product by November 1 of the
previous year within the Volume Maximum and Volume Minimum for the next Volume
Period (e.g. 2007 nomination provided by November 1, 2006); however, if this
Contract is not terminated prior to achieving Evergreen Status May 1, 2009,
Buyer’s nomination for Product required by November 1, 2008 for 2009 shall
include Buyer’s nomination for both the Volume Period January 1 – April 30, 2009
and the first one year period while on Evergreen Status (May 1, 2009 – April 30,
2010) for a total of sixteen (16) months. Further, for each subsequent one year
term while on Evergreen Status, Buyer shall similarly provide Buyer’s nomination
of Product by November 1 for a period of sixteen (16) months commencing January
1 of the next year. Each nomination of Product in accordance with this
Section 3.2 applicable to a Volume Period is referred to as a “Volume
Nomination.”
3.3 Changes to Volume Nomination and Volume Target Nomination: The Volume Target

2



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED
WITH RESPECT TO CERTAIN PORTIONS HEREOF
DENOTED WITH “***”
Nomination for each Volume Period shall be modified if the Parties agree in an
amendment to this Contract or, if one Party provides notice that it requests a
change in the Volume Target Nomination and the other Party provides written
notice that it agrees to such change. If Buyer’s requirements for the Product
exceed the Volume Maximum for any Volume Period, Buyer shall be permitted, but
shall not be required, to submit a nomination that includes a Volume Nomination
that exceeds the Volume Maximum calculated with reference to the chart above.
Seller shall not be required to accept a nomination from Buyer for Product for
any Volume Period that exceeds the amount designated as the Volume Maximum for
such period; provided, however, that if Seller gives notice that it agrees to
Buyer’s Volume Nomination that exceeds the amount designated as the Volume
Maximum for any Volume Period (“Acceptance Notice”), such Volume Nomination
shall become Buyer’s Volume Nomination required under Section 3.2 for the
applicable Volume Period and then Buyer may provide a written notice to Seller
within thirty (30) days of Seller’s Acceptance Notice that Buyer is electing to
increase the Volume Target Nomination (and consequently the Volume Minimum and
Volume Maximum) for all future Volume Periods by an amount equal to the amount
by which the Volume Nomination agreed by Seller exceeds the Volume Maximum for
the Volume Period for which Buyer’s nomination was made (except the Volume
Target Nomination for the Volume Period January 1 – April 30, 2009, will be
increased by one-third (1/3) the amount of the increase to account for this 2009
Volume Period being four months instead of a year). For the avoidance of doubt,
if Buyer’s nomination includes a Volume Nomination for Product for any Volume
Period that exceeds the Volume Maximum calculated with reference to the chart
above, and Seller declines to supply amounts in excess of the Volume Maximum,
Buyer’s Volume Nomination shall be considered to be the Maximum Volume for the
applicable Volume Period and the Parties shall be excused from the [***]
[Confidential Treatment Requested] purchase and supply commitment hereunder for
amounts in excess of the Volume Maximum for such Volume Period. If Buyer’s
nomination includes a Volume Nomination for Product for any Volume Period that
is lower than the Volume Minimum calculated with reference to the chart above,
Seller shall be entitled to consider such lower amount as Buyer’s Volume
Nomination and reduce the Volume Target Nomination (and consequently the Volume
Minimum and Volume Maximum) for all future Volume Periods by an amount equal to
the amount by which the volume of Product in Buyer’s Volume Nomination was less
than the Volume Minimum for the Volume Period for which Buyer’s nomination was
made (except the Volume Target Nomination for the Volume Period January 1 –
April 30, 2009, will be decreased by one-third (1/3) the amount of the decrease
to account for this 2009 Volume Period being four months instead of a year).
3.4 Purchase and Supply Limitations:
3.4.1 Limits on Seller’s Maximum Supply Obligation: Seller shall not be
required: (a) during any calendar month to supply in excess of [***]
[Confidential Treatment Requested] of the Volume Nomination for the Volume
Period during which such month falls, or (b) during any three (3) month period,
to supply in excess of an average of [***] [Confidential Treatment Requested]
each month of the Volume Nomination for the applicable Volume Period for the
three (3) months.

3



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED
WITH RESPECT TO CERTAIN PORTIONS HEREOF
DENOTED WITH “***”
3.4.2 Seller’s Right to Reduce Volume of Product in Current Volume Period: If
during any Volume Period Buyer fails to purchase at least [***] [Confidential
Treatment Requested] of the Volume Nomination for such Volume Period per month
for any three (3) calendar months (whether or not consecutive) for reasons that
are not excused under this Contract, Seller shall be entitled to reduce the
volume of Product it is otherwise required to deliver under this Contract for
such Volume Period by an amount up to [***] [Confidential Treatment Requested]
the amount of Product that Buyer’s total purchases for such three (3) months was
less than [***] [Confidential Treatment Requested] of such Volume Nomination.
3.4.3 Seller’s Right to Reduce Volume of Product: If Buyer fails to purchase its
Volume Nomination for an entire Volume Period by more than [***] [Confidential
Treatment Requested] for reasons that are not excused under this Contract,
Seller shall be entitled to reduce the Volume Target Nominations (and
consequently the Volume Minimum and Volume Maximum) for all future Volume
Periods by an amount equal to the amount of Product that Buyer failed to
purchase during such Volume Period that was greater than [***] [Confidential
Treatment Requested] below the Volume Nomination for such Volume Period (except,
if applicable the Volume Target Nomination for the Volume Period January 1 –
April 30, 2009, will be decreased by one-third (1/3) the amount of the decrease
to account for this Volume Period being four (4) months instead of a full year.)
Seller shall have no right to reduce either Volume Target Nominations, Volume
Minimums or Volume Maximums for any future years as a result of Buyer’s failure
to purchase its Volume Nomination for an entire Volume Period by less than [***]
[Confidential Treatment Requested] for reasons that are not excused under this
Contract.
3.4.4 Non-exclusive Remedies and Clarification: Provided Buyer is purchasing
[***] [Confidential Treatment Requested] of its requirements for Product from
Seller up to the Volume Maximum as required by this Contract, Seller’s remedies
in this Section 3.4 shall be Seller’s sole and exclusive remedies for Buyer’s
failure to purchase Product as required pursuant to the terms set forth in this
Article 3. If Buyer fails to purchase [***] [Confidential Treatment Requested]
of its requirements for Product from Seller up to the Volume Maximum for reasons
that are not excused by the terms of this Contract, Seller shall be entitled to
all its remedies provided under the law in addition to those expressly provided
in this Contract.
3.5 Buyer’s Alternative Purchase Right: If for any reason Seller is unable to
supply Buyer with an amount of Product consistent with the provisions set forth
in this Article 3 for any applicable period during any Volume Period (including,
without limitation, the reasons set forth in Article 9 hereof), Buyer shall be
entitled to purchase any such shortfall in Seller’s supply capability from a
third party, and Buyer shall be excused from its [***] [Confidential Treatment
Requested] hereunder for any such volumes that it procures from a third party.
3.6 Safety Stock: Seller and Buyer will meet twice per year to discuss Seller’s
inventory level of Consigned Product in the tank at Buyer’s facility (the
“Safety Stock”) under Section 5.1. During these discussions, Seller and Buyer
will discuss and revise, if necessary, any Safety Stock volume targets
including, but not limited to, the minimum volume target. Safety Stock volume
targets are not binding on either Party; however, should actual consignment
stock level fall below

4



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED
WITH RESPECT TO CERTAIN PORTIONS HEREOF
DENOTED WITH “***”
the Safety Stock minimum volume target, Seller will promptly institute a plan to
bring the inventory back to a level at or in excess of the Safety Stock minimum
volume target. Decisions to increase or decrease the Safety Stock volume targets
will not be unreasonably withheld or delayed.
ARTICLE 4: Quantity Estimates and Forecasts
Each November 1 during the term, Buyer will provide Seller with Buyer’s Volume
Nomination for the following Volume Period in accordance with Section 3.2.
Additionally, Buyer will maintain a forecast showing Buyer’s revised and updated
requirements for the Product for the twelve (12) months immediately following
the date of the forecast, which Buyer will provide to Seller at least two
(2) times monthly during the term (or at such more or less frequent intervals
that Buyer and Seller may agree). Buyer and Seller shall also participate in
monthly (or more frequent) teleconferences to review and agree upon revisions to
the forecast.
ARTICLE 5: Consigned Product, Delivery and Measurement, Quantity and Quality
5.1.1 Product, Shipments, Risk of Loss and Insurance: Product covered by this
provision is 1,3 Butadiene as defined in Article 2, herein referred to as
“Consigned Product”. Notwithstanding any provisions of this Contract to the
contrary, shipments of Consigned Product will be made by Seller on consignment
into Buyer’s storage at the Facility, and Seller’s quantity determination will
govern unless proven in error. Buyer will ensure the prompt unloading of each
shipment of Consigned Product in accordance with Attachment 2 (“Barge Deliveries
to Buyer’s Facility”) and will be responsible for any demurrage or detention
charges. Notwithstanding anything to the contrary in this Contract: (1) risk of
loss or damage to Consigned Product shall pass to Buyer as the Consigned Product
passes the barge’s last permanently installed flange connection when discharging
Consigned Product into the Facility, and [***] [Confidential Treatment
Requested]. Notwithstanding anything to the contrary in this Contract, Buyer is
obligated to purchase Product once risk of loss has passed to Buyer unless
Seller exercises a legal or contractual right to take possession of the Product,
or the Parties otherwise agree in writing. Seller will retain title to all
Consigned Product until the earlier of a) ninety (90) days from the date of
receipt at the Facility; b) until Buyer withdraws Consigned Product from
storage; c) the date when regardless of fault, the Consigned Product is lost,
destroyed or damaged for any cause while in Buyer’s custody; or d) consignment
is discontinued for any reason at the Facility. At such time, title will pass to
Buyer and Consigned Product will be considered purchased by Buyer. Buyer agrees
that all costs of maintaining and protecting Consigned Product in Buyer’s
storage facilities, including but not limited to insurance, handling and
storage, will be borne by Buyer, and that Consigned Product will be adequately
insured against theft, fire or other loss or damage with Seller named as an
additional insured in the appropriate policies. Buyer agrees to furnish Seller
on an on-going basis with written certificates of insurance as evidence of such
insurance satisfactory to Seller.
5.1.2 Storage Requirements: Buyer agrees to permit physical inspection of the
storage location and product handling facilities by Seller’s representative or
agents prior to the first consignment

5



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED
WITH RESPECT TO CERTAIN PORTIONS HEREOF
DENOTED WITH “***”
shipment and on at least a three (3) year basis thereafter during the term of
this Contract. Buyer further agrees that any consignment inventory of bulk
Product will not be commingled with other bulk products except Buyer may
commingle product substantially similar to Seller’s Product if Seller gives its
written consent. Seller may not withhold such consent if Seller is unable to
supply under the terms of this Contract for any reason whatsoever or if the
commingled Product represents volume above the Volume Maximum. Seller has the
right, upon reasonable notice, to verify the quantity and quality of bulk
Product consigned hereunder.
5.1.3 Financing Statement: Unless waived by Seller in writing, Buyer will
execute and return to Seller for Seller’s filing, a Uniform Commercial Code
Financing Statement — Form UCC-1, acknowledging that all Consigned Product
delivered hereunder is on consignment.
5.1.4 Reports: Buyer is responsible for keeping accurate and complete records as
to all receipts, withdrawals and handling of Consigned Product. Prior to the
close of business on the second workday of each calendar month, Buyer will
provide Seller a detailed accounting of withdrawals of all Consigned Product
during the previous calendar month. All Consigned Product on consignment ninety
(90) days after the date of receipt at the Facility will be shown as
“withdrawals from consignment” and deemed purchased by Buyer. Buyer will pay for
the amount of Consigned Product withdrawn, used or otherwise deemed purchased
during the previous calendar month. Upon prior reasonable notice, Seller will
have the right to verify Buyer’s report at any time during Buyer’s normal
business hours by physical inspection of Buyer’s inventory or to require any or
all of Buyer’s monthly reports to be certified by a responsible officer of
Buyer.
5.1.5 Precedence: If there is any conflict between this Consignment provision
and the Contract to which it is a part, this Consignment provision shall take
precedence and govern with respect to Consigned Product.
5.2 Usual supply source and selection of Carrier:
Without limiting Seller’s sources for supply of Product under this Contract,
Seller’s usual supply source for manufacturing Product shall be Norco, LA and
such source is approved by Buyer. If Seller on an occasional basis needs to
supply Product manufactured from a supplier at a location other than Norco, LA,
Seller will provide Buyer with notice of the same. Buyer shall not be required
to accept Product from any manufacturing location that is not approved by Buyer.
If Buyer does not approve the manufacturing location, Seller’s obligation to
supply said volume is excused under this Contract provided the Product offered
meets the specifications in Attachment 1B. Subject to the foregoing, Seller will
select the place of loading and the carrier of Product unless the Contract
states another method for determination of the loading point and/or the carrier.
Seller shall arrange transportation of Product to the Facility. Buyer agrees to
cooperate with Seller in determining delivery dates for each month. Seller will
be responsible for freight costs in excess of the freight costs from Norco, LA
if an alternate supply location is arranged for the convenience of the Seller.
However, Buyer will be responsible to pay freight costs from any location other
than Norco, LA if Seller supplies Product from an alternate supply location due
to a Force Majeure Event as described in Article 9.

6



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED
WITH RESPECT TO CERTAIN PORTIONS HEREOF
DENOTED WITH “***”
5.3 Quantity determination:
5.3.1 Barge Shipments: With respect to barge shipments, the following shall
apply: The quantity of Product shall be determined by an independent licensed
inspector provided by Seller at loading port. The measured quantity shall be
stated on the appropriate delivery documentation for that delivery. Buyer shall
provide an independent licensed inspector at the discharge port, and, in the
event that the measured quantity at the loading location differs by one-half
percent (0.5%) or less from the quantity measured at the destination, Buyer
agrees to accept the discrepancy without adjustment to the delivered quantity.
Inspection fees at load and discharge shall be shared equally by Buyer and
Seller. In the event that the measured quantity at the loading location differs
from the quantity measured at the destination by more than one-half percent
(0.5%), Buyer and Seller will notify the other as soon as the discrepancy is
identified and (i) either Party may initiate its own investigation and the other
Party will reasonably cooperate or (ii) the Parties will have a loss
investigation utilizing a mutually agreeable independent third party if
requested by either Party (or, if the Parties cannot agree, any recognized
regional or global independent surveyor chosen by Seller). If an independent
third party is used, the outcome of the investigation shall be final and binding
on the Parties absent fraud or clear error and any quantity measurement found to
be incorrect by more than one-half percent (0.5%) shall result in an appropriate
adjustment to the quantity delivered and related invoice(s). Each Party shall
bear its own internal costs associated with any quantity dispute, but the costs
of any third party to investigate a claimed quantity discrepancy shall be
charged to Buyer and Seller on a 50/50 basis.
5.3.2 Railcar shipments: With respect to railcar shipments, the following shall
apply: The quantity of all bulk rail and truck deliveries will be determined by
Seller by outage tables with corrections for temperature. Rail cars are
considered full when filled to the maximum legal weight. Buyer will promptly
unload each shipment at its own risk and expense, including any detention or
demurrage charges. In the event that the measured quantity at the loading
location differs by one-half percent (0.5%) or less from the quantity measured
at the destination, Buyer agrees to accept the discrepancy without adjustment to
the delivered quantity. In the event that the measured quantity at the loading
location differs from the quantity measured at the destination by more than
one-half percent (0.5%), Buyer and Seller will notify the other as soon as the
discrepancy is identified and (i) either Party may initiate its own
investigation and the other Party will reasonably cooperate or (ii) the Parties
will have a loss investigation utilizing a mutually agreeable independent third
party if requested by either Party (or, if the Parties cannot agree, any
recognized regional or global independent surveyor chosen by Seller). The
attached Rail Car Lease identified as Attachment 3, is made a part of this
Contract.
5.4 Quality Determination:
Seller (at its cost) shall determine the quality of Product by sampling and/or
testing according to tests and test methods as defined in the Specifications at
the place of loading or if such Specifications do not contain Seller’s
applicable tests and test methods, by sampling and testing according to Seller’s
customary tests and test methods at the place of loading. In addition, if the
vessel used to ship the Product is not dedicated to the shipment of butadiene,
Seller shall follow

7



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED
WITH RESPECT TO CERTAIN PORTIONS HEREOF
DENOTED WITH “***”
its normal procedures as may be necessary to inspect and clean the vessel prior
to loading so the vessel is in a condition that is appropriate for the shipment
of Product. In the event that Buyer has cause to complain that the quality of
Product loaded on the barge or in the railcar to it pursuant to this Contract
does not comply with the applicable Specifications, Buyer shall immediately
after the date when the non-compliance was discovered or reasonably should have
been discovered, but no later than ninety (90) calendar days after the loading
date, give written notice to Seller specifying the nature of its complaint. The
Parties agree to negotiate in good faith in respect of any complaint notified to
Seller in accordance with this provision. In the absence of any agreement to
resolve the complaint, the Parties shall appoint a mutually acceptable
independent surveyor to investigate whether the quality of Product as loaded on
the barge complied with the Specifications (or, if the Parties cannot agree, any
recognized regional or global independent surveyor chosen by Seller). The
results of the measurements, sampling and testing by the independent surveyor
under this provision with respect to quality shall, in the absence of fraud or
clear error, be final and binding as to the quality of the Product loaded. Each
Party shall bear its own internal costs associated with any quality dispute, but
the costs of any third party to investigate a quality issue under this provision
shall be charged to Buyer and Seller on a 50/50 basis.
ARTICLE 6: Price
6.1 Price: The price for Product for a given calendar month shall be [***]
[Confidential Treatment Requested] (the “Product Price”). Buyer shall pay Seller
the Product Price for Product minus any applicable discount (“Purchase Price”)
in accordance with the provisions of this Contract.
6.2 Price Discount: Seller will grant Buyer a discount off the Product Price as
shown in Attachment 2.
6.3 Freight Charge: Freight Terms are FOB Belpre, OH, barge freight prepaid and
delivered. Seller will charge Buyer the actual charges incurred for rental,
towing and cleaning of such barges as such charges are incurred.
ARTICLE 7: Invoice and Payment
Seller will consolidate Buyer’s individual purchases of Product under this
Contract each calendar month on an invoice for that month. Buyer shall pay the
consolidated invoice amount to reach Seller’s nominated bank account no later
than fifteen (15) calendar days from the date of invoice in United States
dollars net of all bank charges and without deduction, withholding or setoff
into Seller’s nominated bank account by wire transfer as follows:
SHELL CHEMICAL LP
[***] [Confidential Treatment Requested]
or at such other place as Seller may specify by written notice to Buyer. Where
the last day for Buyer’s payment falls on any day which is not a banking day in
the place designated by Seller for

8



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED
WITH RESPECT TO CERTAIN PORTIONS HEREOF
DENOTED WITH “***”
payment, then any such payment shall be made on the nearest preceding banking
day. Without prejudice to Seller’s other rights, any late payment by Buyer will
bear simple interest at the prime rate of interest published under “Money Rates”
quoted on the due date (or closest date to the due date if not quoted on the due
date) by the Wall Street Journal, [***] [Confidential Treatment Requested] from
the due date until the date of payment, but such rate shall be capped at the
maximum rate allowed by the law governing this Contract. Notwithstanding the
foregoing, Buyer may withhold from payment the portion of any amount that is
disputed without incurring interest pending the final outcome of any applicable
dispute resolution proceedings or settlement provided Buyer gives Seller
immediate written notice of the dispute; however, if it is determined that any
part of the disputed amount was properly due, Buyer shall pay the amount plus
interest (as determined for late payments above) on that amount from the
original due date.
ARTICLE 8: Warranty and Disclaimer of Warranties
Seller warrants that Product will conform to the Specifications set forth in the
applicable Attachment 1A or 1B at the time of loading into the barge at Seller’s
barge loading facility. SELLER MAKES NO OTHER WARRANTIES OR REPRESENTATIONS OF
ANY KIND CONCERNING THE PRODUCT, WHETHER OF MERCHANTABILITY, FITNESS FOR ANY
PARTICULAR PURPOSE OR OTHERWISE, AND NONE SHALL BE IMPLIED.
ARTICLE 9: Force Majeure
Neither Party shall be in breach of this Contract or otherwise be liable to the
other Party for its failure to fulfill any term of this Contract, other than the
obligation to pay any sum when due, if and to the extent that such fulfillment
has been delayed, hindered, curtailed or prevented by a “Force Majeure Event”,
meaning any of the following:
(a) any act of God, fire, explosion, landslide or earthquake; or
(b) any storm, hurricane, flood, tidal wave or other adverse weather condition;
or
(c) any war (whether declared or not), revolution, act of civil or military
authority, riot, blockade, embargo, trade sanction, terrorism, sabotage, or
civil commotion; or
(d) any epidemic or quarantine restriction; or
(e) any strike, lock-out or labor dispute from whatever cause (whether or not
Seller, Seller’s supplier, Buyer or Buyer’s supplier, as the case may be, is a
party thereto or might be able to influence or procure the settlement thereof);
or
(f) any compliance with any law, regulation or ordinance or with any order,
demand or request of any international, national, local or other port,
transportation or governmental authority or agency or any body or person
purporting to be or to act for such authority or agency or any corporation
directly or indirectly controlled by any of them; or
(g) any unavailability of or interference with the usual means of transporting
Product; or
(h) any unplanned shutdown or shutdown in anticipation of a breakdown or
malfunction affecting the plant; or
(i) any Seller’s inability to acquire from its usual supply sources for this
Contract or on terms it deems to be reasonable Product or any material, labor,
service, utility or facility necessary for

9



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED
WITH RESPECT TO CERTAIN PORTIONS HEREOF
DENOTED WITH “***”
manufacturing the Product; or
(j) any Buyer’s inability to acquire from its usual supply sources on terms it
deems to be reasonable any material, labor, service, utility or facility
necessary for consuming the Product; or
(k) any circumstance or event outside the Party’s reasonable control.
When a Force Majeure Event results in a shortfall of Product available to meet
all Seller’s supply obligations, Seller may apportion any reduced quantity of
Product among itself and its customers and Affiliates in any manner it
determines to be fair and reasonable, and, such determination shall take into
account, in addition to other factors at Seller’s discretion, that Buyer is a
[***] [Confidential Treatment Requested] under written contract with Seller, and
Buyer may not have as much access to alternative Product supply as customers who
have more than one source of supply. Seller shall not be required to acquire
Product to replenish any shortfall in Product arising as a result of a Force
Majeure Event. Should Seller acquire any quantity of Product following a Force
Majeure Event, Seller may use or distribute, without apportioning, such Product
at Seller’s sole discretion. Buyer may acquire any shortfall quantity of Product
from other sources at Buyer’s own risk and cost. Any quantity of Product
consequently not delivered will be deducted from any applicable remaining
quantity obligation under this Contract unless the Parties agree otherwise in
writing. The Party whose ability to perform its obligations under this Contract
is affected by a Force Majeure Event shall promptly notify the other Party in
writing with reasonable details of such event. The affected Party shall give
prompt notice to the non-affected Party of the end of the Force Majeure Event,
and shall resume full performance under the Contract as soon as reasonably
possible. No Force Majeure Event shall have the effect of extending the term of
the Contract or of terminating the Contract unless agreed by the Parties in
writing.
ARTICLE 10: Health, Safety, Security and Environment; Product Stewardship
10.1 Seller will furnish Buyer with Material Safety Data Sheets, which include
health, safety and other hazard communication information on Product consistent
with regulatory requirements. Buyer will disseminate appropriate health, safety
and other hazard communication information to all persons Buyer foresees may be
exposed to Product (including but not limited to Buyer’s employees, contractors
and customers). If Product is further processed, mixed or incorporated into
another product, Buyer will likewise disseminate appropriate health, safety and
other hazard communication information to all persons Buyer foresees may be
exposed.
10.2 Seller shall have the opportunity during Buyer’s normal business hours to
conduct a product stewardship site review of Buyer’s receipt, storage and
handling facilities for Product at periodic intervals of once every three
(3) years during the term of this Contract and Buyer agrees to provide
reasonable cooperation. Seller agrees that any of its representatives visiting
Buyer’s site shall do so in accordance with all of the respective security and
safety measures at Buyer’s facility.
ARTICLE 11: Indemnity, Limitations of Liability and Notice of Claims
11.1 Indemnity:

10



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED
WITH RESPECT TO CERTAIN PORTIONS HEREOF
DENOTED WITH “***”
(a) Buyer will indemnify, defend, and hold harmless Seller, its Affiliates,
directors and employees, against any liability (whether strict, absolute or
otherwise) for any claim, loss, damage, cost, and expense, including but not
limited to reasonable attorneys’ fees and other costs of litigation on account
of any injury, disease or death of persons (including, but not limited to,
Buyer’s employees) or damage to property (including, but not limited to, Buyer’s
property) arising out of or in connection with:

  i.   Buyer’s unloading, storage, handling, sale, use or disposal of the
Product (except to the extent caused by Seller’s negligence); and/or     ii.  
Any failure by Buyer to disseminate safety and health information as provided in
Article 10: Health, Safety, Security and Environment.

(b) Seller shall indemnify, defend, and hold harmless Buyer, its Affiliates,
directors and employees, against any liability (whether strict, absolute or
otherwise) for any claim, loss damage, cost and expense including but not
limited to reasonable attorneys’ fees and other costs of litigation on account
of any injury, disease or death of persons (including but not limited to
Seller’s employees) or damage to property (including but not limited to Seller’s
property) arising out of or in connection with:

  i.   Seller’s storage, or handling of the Product prior to delivery (except to
the extent caused by Buyer’s negligence); and/or     ii.   Any failure by Seller
to disseminate safety and health information as provided in Article 10, Health,
Safety, Security and Environment.

11.2 Limitations of Liability:
Notwithstanding anything to the contrary in this contract, Seller’s and any of
Seller’s Affiliates total liability to Buyer for any claim arising out of or in
connection with this Contract for breach of contract, breach of warranty, breach
of statutory duty or negligence (INCLUDING, BUT NOT LIMITED TO, SELLER’S
NEGLIGENCE) or other tort, whether by virtue of strict liability or otherwise,
will not exceed 1.25 times the Purchase Price of the relevant delivery of
Product if delivered, or if the above breach of Contract consists of a failure
to deliver, [***] [Confidential Treatment Requested] the Purchase Price of the
Product had it been delivered and invoiced; except with respect to Seller’s
obligation to indemnify Buyer for claims subject to Section 11.1(b) hereof which
shall not be subject to any such limitation or cap on liability.
No Party (EVEN IF NEGLIGENT) will be liable to the other Party for loss of
production, loss of use, loss from business interruption, loss of profit, loss
of business, loss of goodwill or reputation, or wasted expenditure or for any
incidental, indirect, special, consequential, or punitive cost, expense, loss or
damage of any kind.
11.3 Notice of Claims:
Except with respect to a claim that Product fails to comply with the
Specifications in Article 5.4, any other claim (without prejudice to applicable
provisions for demurrage claims) by Buyer arising out of or in connection with
this Contract shall be provided to Seller by written notice setting forth fully
the facts on which it is based as promptly as practicable after the date when
the

11



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED
WITH RESPECT TO CERTAIN PORTIONS HEREOF
DENOTED WITH “***”
facts were discovered or reasonably should have been discovered, but in any
event no later than one hundred (100) calendar days after the date of receipt of
the applicable Product at the Facility. Buyer unconditionally waives any and all
claims that are not made during the requisite period required by this Contract
and Seller shall not be obliged to accept any such claims made after such
period.
ARTICLE 12: Failure to Pay and Remedies
If Buyer fails to pay any amounts due to Seller hereunder in accordance with the
terms for such indebtedness (except disputed amounts withheld in accordance with
Article 7 hereof) Seller may, in addition to any other remedies, postpone or
withhold the supply of Product, change payment terms, cancel and/or terminate
this Contract by written notice to Buyer. Notwithstanding any provision in this
Contract, Seller shall have no obligation to pay any rebate or provide any
allowance or credit to Buyer if Buyer has not paid Seller by the payment date as
required by this Contract (except disputed amounts withheld in accordance with
Article 7 hereof). In the event that either Party breaches any term or condition
of this Contract, the breaching Party will reimburse the non-breaching Party for
all costs and expenses related to the non-breaching Party’s claim with respect
to such breach, including but not limited to reasonable attorneys’ fees. The
remedies provided in this provision are in addition to any and all other
remedies available to either Party under this Contract.
ARTICLE 13: Credit
On Seller’s request, Buyer will submit financial performance data at six
(6) month intervals to the Seller in sufficient detail as is necessary for the
Seller to form a clear judgment over the financial health of the Buyer. If
Seller determines that additional discussion is necessary, an open dialogue will
then take place between appropriate financial representatives of the Buyer and
the Seller with the aim of establishing continued confidence on the part of the
Seller to continue sales of Product under the terms in this Contract. Seller
reserves the right to request the provision of the aforementioned financial
performance data at any time outside the normal six (6) month process. Should
the creditworthiness or financial capability of Buyer become unsatisfactory in
the judgment of Seller at any time during the term of this Contract, Seller may
require advance cash payment or other credit security measures to the
satisfaction of Seller prior to delivery of Product and such requirement shall
not constitute a change to the payment terms of this Contract. Where credit
security measures are required (e.g. letter of credit), Buyer shall bear the
cost of the security. The supply of Product may be postponed or withheld until
such advance cash payment is received or credit security measure(s) is
implemented. Anything in this Article 13 to the contrary notwithstanding, if
Seller implements any changes in Buyer’s credit in accordance with this Article
13, which in Buyer’s judgment is unacceptable to Buyer, Buyer shall be entitled
to terminate this Contract on ninety (90) days prior written notice to Seller
and Buyer shall pay Seller for all Product in consignment or already delivered
to Buyer as of the termination date.

12



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED
WITH RESPECT TO CERTAIN PORTIONS HEREOF
DENOTED WITH “***”
ARTICLE 14: Tax
Any tax (other than on income), duty or other governmental charge now or
hereafter imposed upon Seller on the transportation, sales or use of the Product
will be paid by Buyer in addition to the price.
ARTICLE 15: E-business
Buyer and Seller will co-operate in establishing cost effective and mutually
acceptable methods of conducting business electronically in support of this
Contract.
ARTICLE 16: Notices and Contacts
Any notice related to this Contract, and required or permitted to be given under
this Contract by one Party to the other shall only be effective if in writing,
addressed to the other Party as provided below, and either (i) delivered in
person, (ii) sent by facsimile with confirmation statement of transmission,
(iii) delivered by registered mail or (iv) delivered by private, prepaid
commercial courier. A Party may change its designated recipient(s) of notices
and/or address(es) for notices under this provision by written notice to the
other Party. It is further provided however that Buyer may provide written
notice by email to Seller of Buyer’s quantity nominations, estimates and
forecasts of Product required under this Contract unless Seller otherwise
directs by written notice to Buyer. Any such email notice shall be sent to the
person(s) designated by Seller in this Contract or otherwise provided by Seller
in an email or other method of notice permitted under this Contract.
To Buyer:
KRATON Polymers U.S. LLC
15710 John F Kennedy Blvd
Suite 300
Houston, Texas 77032
Fax: 281-504-4769
Attn: Global Monomers Purchasing Manager
To Seller:
Shell Chemical LP
P.O. Box 2463
Houston, TX 77252-2463
Or
910 Louisiana Street
Houston, TX 77002
Fax: (713) 241-6465
Attn: Sales Director, C4/C5 Olefins
ARTICLE 17: Compliance with Laws

13



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED
WITH RESPECT TO CERTAIN PORTIONS HEREOF
DENOTED WITH “***”
Each Party, in the performance of this Contract, shall comply with all
applicable laws and governmental rules, regulations and orders.
ARTICLE 18: Governing Law and Dispute Resolution
THIS CONTRACT AND ANY DISPUTE OR CLAIM OF WHATEVER NATURE ARISING OUT OF OR IN
CONNECTION WITH IT WILL BE GOVERNED BY THE LAWS OF THE STATE OF TEXAS WITHOUT
REGARD TO ITS CONFLICTS OF LAWS PRINCIPLES. The United Nations Convention on
Contracts for the International Sale of Goods is excluded. All and any disputes
or claims arising out of or in connection with this Contract including, but not
limited to, any question regarding its interpretation, existence, validity or
termination, shall be exclusively referred to and finally resolved by the
appropriate State and Federal courts in Harris County, Texas and the Parties
waive any objection to such proceedings on the grounds of venue or on the
grounds that the proceedings have been brought in an inappropriate forum. Each
Party stipulates that such courts shall have in personam jurisdiction over each
of them for the purpose of litigating any dispute or claim arising out of or in
connection with this Contract.
ARTICLE 19: General
19.1 Exporter of Record
Notwithstanding anything to the contrary contained in this Contract, if the
Product covered by this Contract is to be exported from the United States of
America, the Buyer shall, for purposes of this Contract, be the “exporter of
record” as that term is used by U.S. Customs and/or the Bureau of Industry and
Security (“BIS”) and shall comply with all regulations (including, but not
limited to, those related to reporting, filing and record keeping) of U.S.
Customs and/or the BIS. In the event Buyer exports any Product, Buyer shall
indemnify and hold harmless Seller from any and all costs arising from any and
all anti-dumping claims or investigations resulting from Buyer’s export of
Product.
ARTICLE 20: Assignment
Neither this Contract (including, but not limited to, all rights, duties and
obligations hereunder) nor any claim against Seller or Buyer arising directly or
indirectly out of or in connection with this Contract will be assignable by
Seller or Buyer or by operation of law, without the prior written consent of the
other Party and such consent not to be unreasonably withheld; except, that
(i) Buyer shall be entitled to assign this Contract to a purchaser or successor
of Buyer’s assets at the Facility at which Product delivered hereunder is being
consumed, unless in Seller’s reasonable judgment such purchaser or successor
presents an unacceptable credit risk to Seller and (ii) Seller shall be entitled
to assign this Contract to a purchaser of or other successor to a significant
portion of Seller’s assets involved in the manufacture of Product at Seller’s
Norco, Louisiana site. Notwithstanding anything to the contrary in this
Article 20, either Party may assign any right or benefit under this Contract to
an Affiliate without the consent of the other Party.

14



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED
WITH RESPECT TO CERTAIN PORTIONS HEREOF
DENOTED WITH “***”
ARTICLE 21: No Waiver
No waiver or failure to exercise any option, right or privilege under the terms
of this Contract by either of the Parties hereto on any occasion or occasions
shall be construed to be a waiver of the same option, right or privilege or of
any other option, right or privilege on any other occasion.
ARTICLE 22: Survival
All provisions with respect to payment obligations, disclaimer of warranties,
waivers of claims, indemnification, limitations of liability, notice of claims,
tax, governing law and dispute resolution, assignment, no waiver and entire
agreement and release shall survive the expiration or termination of this
Contract.
ARTICLE 23: Headings
The headings in this Contract are used for ease of reference only and shall not
be taken into account in the construction or interpretation of any provision to
which they refer or of this Contract.
ARTICLE 24: Amendments
This Contract may not be amended or modified orally and no amendment or
modification shall be effective unless it is in writing and signed by the
authorized representatives of each of the Parties.
ARTICLE 25: Entire Agreement and Release
Each Party acknowledges that it has not relied upon any pre-contractual
statements in agreeing to enter into this Contract. This Contract contains the
entire agreement of Seller and Buyer relating to the subject matter of this
Contract, and supersedes and extinguishes any other documents or pre-contractual
statements (whether oral or written) related to the same subject matter not
expressly repeated in this Contract. Further, this Contract terminates all prior
contracts between Seller and Buyer concerning the same Product and each Party
releases the other from all claims arising in connection with any such prior
contracts except for any indebtedness or indemnity obligation of Buyer to
Seller. Neither this Contract nor any document supplementing or amending this
Contract will be binding unless signed by both Parties, and performance prior to
such execution will not constitute a waiver of this requirement.
EFFECTIVE ONLY if signed by Buyer and returned within thirty (30) calendar days
of April 25, 2006 and then signed by Seller. Any shipment of Product made during
the period of this Contract, but prior to execution, will be deemed to have been
made under the terms hereof once the Contract is signed.

15



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED
WITH RESPECT TO CERTAIN PORTIONS HEREOF
DENOTED WITH “***”

                    KRATON POLYMERS U.S. LLC       SHELL CHEMICAL LP  
 
                 
By:
/s/ David A. Bradley      By: /s/ R. Terry Schieber
 
              David A. Bradley       R. Terry Schieber   Vice President of
Operations       Sales Director, C4/C5 Olefins  
 
                 
Date:
April 30, 2006   Date: April 26, 2006
 
                 

16



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED
WITH RESPECT TO CERTAIN PORTIONS HEREOF
DENOTED WITH “***”
Attachment 1A
1,3 Butadiene Specifications

These specifications apply when Product is supplied from a Seller owned
facility.

                          Specification               Min.         Specification
Property   UOM   Limits   Max. Limits   Test Method   [***] [Confidential
Treatment Requested]       Clear Colorless Liquid free of entrained matter  
Visual
 
               
[***] [Confidential Treatment Requested]
  ppmw       [***] [Confidential Treatment Requested]   [***] [Confidential
Treatment Requested]
 
               
[***] [Confidential Treatment Requested]
  ppmw       [***] [Confidential Treatment Requested]   [***] [Confidential
Treatment Requested]
 
               
[***] [Confidential Treatment Requested]
  ppmw       [***] [Confidential Treatment Requested]   [***] [Confidential
Treatment Requested]
 
               
[***] [Confidential Treatment Requested]
  %w   [***] [Confidential Treatment Requested]       [***] [Confidential
Treatment Requested]
 
               
[***] [Confidential Treatment Requested]
  ppmw       [***] [Confidential Treatment Requested]   [***] [Confidential
Treatment Requested]
 
               
[***] [Confidential Treatment Requested]
  ppmw       [***] [Confidential Treatment Requested]   [***] [Confidential
Treatment Requested]
 
               
[***] [Confidential Treatment Requested]
  ppmw       [***] [Confidential Treatment Requested]   [***] [Confidential
Treatment Requested]
 
               
[***] [Confidential Treatment Requested]
  ppmw       [***] [Confidential Treatment Requested]   [***] [Confidential
Treatment Requested]
 
               
[***] [Confidential Treatment Requested]
  ppmw       [***] [Confidential Treatment Requested]   [***] [Confidential
Treatment Requested]

17



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED
WITH RESPECT TO CERTAIN PORTIONS HEREOF
DENOTED WITH “***”

                          Specification               Min.         Specification
Property   UOM   Limits   Max. Limits   Test Method  
[***] [Confidential Treatment Requested]
  %w       [***] [Confidential Treatment Requested]   [***] [Confidential
Treatment Requested]
 
               
[***] [Confidential Treatment Requested]
  ppmw       [***] [Confidential Treatment Requested]   [***] [Confidential
Treatment Requested]
 
               
[***] [Confidential Treatment Requested]
  %v       [***] [Confidential Treatment Requested]   [***] [Confidential
Treatment Requested]
 
               
[***] [Confidential Treatment Requested]
  ppmw       [***] [Confidential Treatment Requested]   [***] [Confidential
Treatment Requested]
 
               
[***] [Confidential Treatment Requested]
  ppmw       [***] [Confidential Treatment Requested]   [***] [Confidential
Treatment Requested]
 
               
[***] [Confidential Treatment Requested]
  ppmw       [***] [Confidential Treatment Requested]   [***] [Confidential
Treatment Requested]
 
               
[***] [Confidential Treatment Requested]
  ppmw       [***] [Confidential Treatment Requested]   [***] [Confidential
Treatment Requested]
 
               
[***] [Confidential Treatment Requested]
  ppmw   [***] [Confidential Treatment Requested]   [***] [Confidential
Treatment Requested]   [***] [Confidential Treatment Requested]
 
               
[***] [Confidential Treatment Requested]
  ppmw       [***] [Confidential Treatment Requested]   [***] [Confidential
Treatment Requested]

 

(1)   [***] [Confidential Treatment Requested]   (2)   [***] [Confidential
Treatment Requested]

18



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED
WITH RESPECT TO CERTAIN PORTIONS HEREOF
DENOTED WITH “***”
Attachment 1B
1,3 Butadiene Specifications
These specifications apply when Product is supplied from a non-Seller owned
facility.

                          Specification         Unit Of   Min.   Max.    
Specification Property   Measure   Limits   Limits   Test Method   Appearance
(1)       Clear & Free of Entrained Matter   Visual
 
               
[***] [Confidential Treatment Requested]
  ppmw       [***] [Confidential Treatment Requested]   [***] [Confidential
Treatment Requested]
 
               
[***] [Confidential Treatment Requested]
  %w   [***] [Confidential Treatment Requested]       [***] [Confidential
Treatment Requested]
 
               
[***] [Confidential Treatment Requested]
  ppmw       [***] [Confidential Treatment Requested]   [***] [Confidential
Treatment Requested]
 
               
[***] [Confidential Treatment Requested]
  ppmw       [***] [Confidential Treatment Requested]   [***] [Confidential
Treatment Requested]
 
               
[***] [Confidential Treatment Requested]
  %w       [***] [Confidential Treatment Requested]   [***] [Confidential
Treatment Requested]
 
               
[***] [Confidential Treatment Requested]
  ppmw       [***] [Confidential Treatment Requested]   [***] [Confidential
Treatment Requested]
 
                [***] [Confidential Treatment Requested]   ppmw   [***]
[Confidential Treatment Requested]   [***] [Confidential Treatment Requested]
 
                [***] [Confidential Treatment Requested]   ppmw   [***]
[Confidential Treatment Requested]   [***] [Confidential Treatment Requested]
 
                [***] [Confidential Treatment Requested]   ppmw   [***]
[Confidential Treatment Requested]   [***] [Confidential Treatment Requested]
 
               
[***] [Confidential Treatment Requested]
  ppmw       [***] [Confidential Treatment Requested]   [***] [Confidential
Treatment Requested]

19



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED
WITH RESPECT TO CERTAIN PORTIONS HEREOF
DENOTED WITH “***”

                          Specification         Unit Of   Min.   Max.    
Specification Property   Measure   Limits   Limits   Test Method  
[***] [Confidential Treatment Requested]
  %v       [***] [Confidential Treatment Requested]   [***] [Confidential
Treatment Requested]
 
               
[***] [Confidential Treatment Requested]
  ppmw       [***] [Confidential Treatment Requested]   [***] [Confidential
Treatment Requested]
 
               
[***] [Confidential Treatment Requested] 
  ppmw       [***] [Confidential Treatment Requested]   [***] [Confidential
Treatment Requested]
 
               
[***] [Confidential Treatment Requested]
  ppmw       [***] [Confidential Treatment Requested]   [***] [Confidential
Treatment Requested]
 
               
[***] [Confidential Treatment Requested]
  ppmw   [***] [Confidential Treatment Requested]   [***] [Confidential
Treatment Requested]   [***] [Confidential Treatment Requested]
 
               
[***] [Confidential Treatment Requested]
  ppmw       [***] [Confidential Treatment Requested]   [***] [Confidential
Treatment Requested]
 
               
[***] [Confidential Treatment Requested]
  ppmw       [***] [Confidential Treatment Requested]   [***] [Confidential
Treatment Requested]
 
               
[***] [Confidential Treatment Requested]
  %w       [***] [Confidential Treatment Requested]   [***] [Confidential
Treatment Requested]
 
               
[***] [Confidential Treatment Requested]
  ppmw       [***] [Confidential Treatment Requested]   [***] [Confidential
Treatment Requested]

 

(1)   [***] [Confidential Treatment Requested]   (2)   [***] [Confidential
Treatment Requested]

20



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED
WITH RESPECT TO CERTAIN PORTIONS HEREOF
DENOTED WITH “***”
Attachment 2
Butadiene Product Price / Discount Schedule

                          BD USGC                     Marker Price              
      in cents per               Purchase     pound (“cpp”)   % discount      
cpp discount   Price  
 
  [***] [Confidential Treatment Requested]   [***] [Confidential Treatment
Requested]   [***] [Confidential Treatment Requested]   [***] [Confidential
Treatment Requested]   [***] [Confidential Treatment Requested]
 
                   
 
  [***] [Confidential Treatment Requested]   [***] [Confidential Treatment
Requested]   [***] [Confidential Treatment Requested]   [***] [Confidential
Treatment Requested]   [***] [Confidential Treatment Requested]
 
                   
 
  [***] [Confidential Treatment Requested]   [***] [Confidential Treatment
Requested]   [***] [Confidential Treatment Requested]   [***] [Confidential
Treatment Requested]   [***] [Confidential Treatment Requested]
 
                   
 
  [***] [Confidential Treatment Requested]   [***] [Confidential Treatment
Requested]   [***] [Confidential Treatment Requested]   [***] [Confidential
Treatment Requested]   [***] [Confidential Treatment Requested]
 
                   
 
  [***] [Confidential Treatment Requested]   [***] [Confidential Treatment
Requested]   [***] [Confidential Treatment Requested]   [***] [Confidential
Treatment Requested]   [***] [Confidential Treatment Requested]
 
                   
 
  [***] [Confidential Treatment Requested]   [***] [Confidential Treatment
Requested]   [***] [Confidential Treatment Requested]   [***] [Confidential
Treatment Requested]   [***] [Confidential Treatment Requested]
 
                   
 
  [***] [Confidential Treatment Requested]   [***] [Confidential Treatment
Requested]   [***] [Confidential Treatment Requested]   [***] [Confidential
Treatment Requested]   [***] [Confidential Treatment Requested]
 
                   
 
  [***] [Confidential Treatment Requested]   [***] [Confidential Treatment
Requested]   [***] [Confidential Treatment Requested]   [***] [Confidential
Treatment Requested]   [***] [Confidential Treatment Requested]
 
                   
 
  [***] [Confidential Treatment Requested]   [***] [Confidential Treatment
Requested]   [***] [Confidential Treatment Requested]   [***] [Confidential
Treatment Requested]   [***] [Confidential Treatment Requested]
 
                   
 
  [***] [Confidential Treatment Requested]   [***] [Confidential Treatment
Requested]   [***] [Confidential Treatment Requested]   [***] [Confidential
Treatment Requested]   [***] [Confidential Treatment Requested]
 
                   
 
  [***] [Confidential Treatment Requested]   [***] [Confidential Treatment
Requested]   [***] [Confidential Treatment Requested]   [***] [Confidential
Treatment Requested]   [***] [Confidential Treatment Requested]

21



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED
WITH RESPECT TO CERTAIN PORTIONS HEREOF
DENOTED WITH “***”

                          BD USGC                     Marker Price              
      in cents per               Purchase     pound (“cpp”)   % discount      
cpp discount   Price  
 
  [***] [Confidential Treatment Requested]   [***] [Confidential Treatment
Requested]   [***] [Confidential Treatment Requested]   [***] [Confidential
Treatment Requested]   [***] [Confidential Treatment Requested]
 
                   
 
  [***] [Confidential Treatment Requested]   [***] [Confidential Treatment
Requested]   [***] [Confidential Treatment Requested]   [***] [Confidential
Treatment Requested]   [***] [Confidential Treatment Requested]
 
                   
 
  [***] [Confidential Treatment Requested]   [***] [Confidential Treatment
Requested]   [***] [Confidential Treatment Requested]   [***] [Confidential
Treatment Requested]   [***] [Confidential Treatment Requested]
 
                   
 
  [***] [Confidential Treatment Requested]   [***] [Confidential Treatment
Requested]   [***] [Confidential Treatment Requested]   [***] [Confidential
Treatment Requested]   [***] [Confidential Treatment Requested]
 
                   
 
  [***] [Confidential Treatment Requested]   [***] [Confidential Treatment
Requested]   [***] [Confidential Treatment Requested]   [***] [Confidential
Treatment Requested]   [***] [Confidential Treatment Requested]
 
                   
 
  [***] [Confidential Treatment Requested]   [***] [Confidential Treatment
Requested]   [***] [Confidential Treatment Requested]   [***] [Confidential
Treatment Requested]   [***] [Confidential Treatment Requested]
 
                   
 
  [***] [Confidential Treatment Requested]   [***] [Confidential Treatment
Requested]   [***] [Confidential Treatment Requested]   [***] [Confidential
Treatment Requested]   [***] [Confidential Treatment Requested]
 
                   
 
  [***] [Confidential Treatment Requested]   [***] [Confidential Treatment
Requested]   [***] [Confidential Treatment Requested]   [***] [Confidential
Treatment Requested]   [***] [Confidential Treatment Requested]
 
                   
 
  [***] [Confidential Treatment Requested]   [***] [Confidential Treatment
Requested]   [***] [Confidential Treatment Requested]   [***] [Confidential
Treatment Requested]   [***] [Confidential Treatment Requested]
 
                   
 
  [***] [Confidential Treatment Requested]   [***] [Confidential Treatment
Requested]   [***] [Confidential Treatment Requested]   [***] [Confidential
Treatment Requested]   [***] [Confidential Treatment Requested]
 
                   
 
  [***] [Confidential Treatment Requested]   [***] [Confidential Treatment
Requested]   [***] [Confidential Treatment Requested]   [***] [Confidential
Treatment Requested]   [***] [Confidential Treatment Requested]
 
                   
 
  [***] [Confidential Treatment Requested]   [***] [Confidential Treatment
Requested]   [***] [Confidential Treatment Requested]   [***] [Confidential
Treatment Requested]   [***] [Confidential Treatment Requested]
 
                   
 
  [***] [Confidential Treatment Requested]   [***] [Confidential Treatment
Requested]   [***] [Confidential Treatment Requested]   [***] [Confidential
Treatment Requested]   [***] [Confidential Treatment Requested]

22



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED
WITH RESPECT TO CERTAIN PORTIONS HEREOF
DENOTED WITH “***”

                          BD USGC                     Marker Price              
      in cents per               Purchase     pound (“cpp”)   % discount      
cpp discount   Price  
 
  [***] [Confidential Treatment Requested]   [***] [Confidential Treatment
Requested]   [***] [Confidential Treatment Requested]   [***] [Confidential
Treatment Requested]   [***] [Confidential Treatment Requested]
 
                   
Effective January 1, 2007
  [***] [Confidential Treatment Requested]   [***] [Confidential Treatment
Requested]   [***] [Confidential Treatment Requested]   [***] [Confidential
Treatment Requested]   [***] [Confidential Treatment Requested]
 
                   
 
  [***] [Confidential Treatment Requested]   [***] [Confidential Treatment
Requested]   [***] [Confidential Treatment Requested]   [***] [Confidential
Treatment Requested]   [***] [Confidential Treatment Requested]
 
                   
 
  [***] [Confidential Treatment Requested]   [***] [Confidential Treatment
Requested]   [***] [Confidential Treatment Requested]   [***] [Confidential
Treatment Requested]   [***] [Confidential Treatment Requested]
 
                   
 
  [***] [Confidential Treatment Requested]   [***] [Confidential Treatment
Requested]   [***] [Confidential Treatment Requested]   [***] [Confidential
Treatment Requested]   [***] [Confidential Treatment Requested]
 
                   
 
  [***] [Confidential Treatment Requested]   [***] [Confidential Treatment
Requested]   [***] [Confidential Treatment Requested]   [***] [Confidential
Treatment Requested]   [***] [Confidential Treatment Requested]
 
                   
May 1 – December 31, 2006
  [***] [Confidential Treatment Requested]   [***] [Confidential Treatment
Requested]   [***] [Confidential Treatment Requested]   [***] [Confidential
Treatment Requested]   [***] [Confidential Treatment Requested]

 

[***]   [Confidential Treatment Requested]

23



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED
WITH RESPECT TO CERTAIN PORTIONS HEREOF
DENOTED WITH “***”
Attachment 3
BARGE DELIVERIES TO BUYER’S FACILITY

a.   Seller shall provide Buyer notification (via fax, radio, telephone, e-mail)
as deemed necessary by the Seller or when Buyer requests such information prior
to arrival of the barge at Joe S. Towing (Neales Fleet) in Vienna, WV.   b.  
When the barge has arrived at Neales Fleet and is ready to discharge Product,
the barge operator shall give the Buyer notice of arrival and readiness by radio
or telephone.   c.   Buyer shall provide a discharging berth at Buyer’s
Facility, free of wharfage or dockage charges, to which a barge may safely
proceed, at which it may safely lie and from which it may safely depart.   d.  
Laytime shall commence when notice of arrival is given and shall end when the
cargo on the last barge has been discharged and all hoses are disconnected.
Unless otherwise notified, allowed laytime permitted Buyer for discharging
without charge shall be [***] [Confidential Treatment Requested] per barge, or
equal to the hours contained in marine contract with towing company, whichever
is the lesser. After laytime has expired, Seller may charge Buyer for demurrage
delays caused by Buyer at the rate contract rate then in effect per hour. For
the avoidance of doubt, Seller acknowledges and agrees that Seller shall not be
entitled to charge Buyer for demurrage delays, to the extent caused by any event
outside the reasonable control of Buyer.   e.   If required, Seller shall
provide a licensed offloading tankerman (selected and approved by the Buyer) to
secure the shore offloading hoist to the barge, and the Seller shall bear the
charges. Seller shall pay reasonable shifting and fleeting charges. If the
offloading terminal requires tug standby during the offloading operation solely
because the physical structure of the barge prevents the barge from being safely
accommodated at the berth, any additional charges for this service shall be
borne by Seller.

24



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED
WITH RESPECT TO CERTAIN PORTIONS HEREOF
DENOTED WITH “***”
Attachment 4
RAIL CAR LEASE AGREEMENT
This Lease becomes a part of the Contract upon execution of the Contract and,
unless otherwise specifically provided herein, applicable provisions of the
Contract (e.g., Excuses for Nonperformance, Notices, Governing Law, Assignment)
shall be deemed included in this Lease. Any terms used in this Lease which are
defined in the Contract are intended to have the same meaning when used in this
Lease.
1. PERIOD. This Lease shall be in effect from the date of the Contract and will
continue in effect for the duration of the Contract to which it is attached;
otherwise, the Lease may be terminated by either party at any time by giving the
other party at least 15 days written notice.
2. LEASE. Each private Railroad car in which Seller, during the continuance of
this Lease, ships Products to Buyer’s destination, shall automatically become
and be subject to this Lease from the time when said car is delivered by Seller
to a Railroad for transportation to Buyer until the time when said car is
actually released empty by Buyer to a Railroad; but said car shall be deemed to
be in Buyer’s possession only when it is actually or constructively placed for
Buyer’s use.
3. USE-DETENTION. Buyer’s use of cars under this Lease is restricted to the
initial transportation of the Products shipped therein, and for temporary
storage of said Products while in Buyer’s possession. Buyer shall not be
entitled to any mileage allowances accruing with respect to said car. If Buyer
uses the car(s) for other transportation needs without Seller’s prior approval,
then Buyer’s possession for detention purposes will not terminate until the
receipt and acceptance of car(s) at Seller’s designated delivery location. For
each full or fractional calendar day during which any car remains in Buyer’s
control beyond the free time specified below for the type of car, Buyer shall
pay Seller on demand a detention charge at the daily rate specified for said
car. Calculation of free time will commence with the constructive placement of
the car by a Railroad until Lessee releases empty car to a Railroad. The daily
rate specified is subject to change by Seller on at least 30 days written
notice:

                 Car Type   Free Time   Daily Rate
 
       
       Pressure Tank Car
  [***] [Confidential
Treatment Requested]   [***] [Confidential Treatment
Requested]

4. DAMAGE. If any car is in any respect damaged or defective when it enters
Buyer’s possession, in addition to providing written notice, Buyer shall
promptly notify Seller by calling (713)241-3345, and also notify the delivering
Railroad. If no such notice is given, Lessee is deemed to have accepted the car
in the condition in which delivered. Buyer shall not undertake

25



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED
WITH RESPECT TO CERTAIN PORTIONS HEREOF
DENOTED WITH “***”
any repair of or other work on said car(s) (except for emergency repairs)
without Seller’s prior approval. When possession of any car is surrendered by
Buyer, it shall be in as good condition as when received by Buyer, excepting
reasonable wear and tear. Buyer will be responsible for any missing parts,
damage or destruction of said car while in Buyer’s possession.
5. INDEMNIFICATION. Buyer shall defend (if said defense is tendered to Buyer),
indemnify and hold Seller harmless from and against all claims, liabilities,
losses, damages, costs and expenses (including reasonable attorneys’ fees)
arising out of or in connection with the use of any car pursuant to the terms of
this Lease, except claims, liabilities, losses, damages, costs and expenses
(i) to the extent one or more Railroads have assumed full responsibility or
(ii) to the extent resulting from the active negligence or willful misconduct of
Seller.

26